OPINION — AG — BOTH THE COMMISSIONER OF CHARITIES AND CORRECTIONS AND THE DEPARTMENT OF PUBLIC WELFARE HAVE A GENERAL SUPERINTENDING CONTROL OVER THE OPERATION OF MIRACLE HILL, OKLAHOMA, INC., WITH THE COMMISSIONER EXERCISING HIS DUTIES PRIMARILY FOR THE PURPOSE OF PROTECTING THE SAFETY, WELFARE AND GENERAL CONDITIONS OF THE CHILDREN RESIDING AT MIRACLE HILL, OKLAHOMA, INC., AND WITH THE DEPARTMENT EXERCISING ITS DUTIES PRIMARILY FOR THE PURPOSE OF INSURING THAT THE INSTITUTION MAINTAINS THE MINIMUM STANDARDS PRESCRIBED FOR CERTIFICATION AND LICENSING OF SUCH AGENCIES. THE AFFIDAVIT OF C. T. ROBERTS SETS FORTH CONDITIONS WHICH, IF THEY IN FACT, EXISTS, WOULD SEEN TO INVOKE THE JURISDICTION OF BOTH THE COMMISSIONER AND THE DEPARTMENT. CITE:  10 O.S. 1961 402 [10-402], 10 O.S. 1961 405 [10-405], 10 O.S. 1961 406 [10-406], 74 O.S. 1961 171 [74-171], 74 O.S. 1961 176 [74-176], 74 O.S. 1961 177 [74-177] (FLOYD MARTIN)